                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 KEVIN JOHNSON,                                  )
                                                 )
        Plaintiff,                               )         NO. 1:18-cv-00010
                                                 )
v.                                               )         JUDGE CAMPBELL
                                                 )         MAGISTRATE JUDGE
 CHERRY LINDAMOOD, et al.,                       )         FRENSLEY
                                                 )
       Defendants.                               )

                                           ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 93) recommending the Motion to Dismiss (Doc. No. 81) filed by Defendants Cherry

Lindamood, Ryan Deatherage, and Stanley Wilbanks be GRANTED with regard to the claims

against Defendants Lindamood and Deatherage, and DENIED with regard to the claims against

Defendant Wilbanks. Defendant Wilbanks filed Objections to the Report and Recommendation.

(Doc. No. 94).

       After a de novo review, and for the reasons stated herein, Defendant Wilbanks’s

objections to the Report and Recommendation are OVERRULED and the Report and

Recommendation is ADOPTED. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 81)

is GRANTED in part, and DENIED in part.

                                  I.      BACKGROUND

       Plaintiff Kevin Johnson filed this action pro se claiming that his Eighth Amendment

rights were violated while he was housed at the South Central Correctional Facility (“SCCF”)

in Clifton, Tennessee. Plaintiff brings claims under 42 U.S.C. § 1983 for violation of the Eight

Amendment against the Warden, Cherry Lindamood, the Chief of Unit Management, Ryan




  Case 1:18-cv-00010 Document 95 Filed 09/14/20 Page 1 of 5 PageID #: 377
Deatherage, and the Sanitation Sargent, Stanley Wilbanks. Plaintiff claims his cell contained

exposed wiring that repeatedly cause him electrical shocks and that his cell was infested with

mold and fungi. 1 Plaintiff alleges that between approximately December 12, 2016, to January

22, 2017, he suffered from health problems due to mold growing in his cell that covered the

walls, mattress, blankets, and sheets. He repeatedly requested that his cell be cleaned or for

cleaning supplies to clean the cell himself. On January 5, 2017, he was removed from his cell,

ostensibly for cleaning. Johnson claims the cell was not cleaned and that other inmates told

him the cleaners “Scrubbed one spot for 2 minutes then stopped Due to the c/o Getting Bleach

in his eyes.” On January 10, 2017, Nurse Matt Smith told Plaintiff that Nurse Rick Plunk “had

spoken to Defendant Stanl[e]y Wilbanks who indicated he would have the cells cleaned for

mold [and] fungi.” On January 17, 2017, Plaintiff requested new bedding so he “could have

sheets and bedding without mold.” He was not given new bedding at this time and asked again

on January 19. On January 21, 2017, he got a new sheet “that was already growing mold on

it.”

       Defendants Cherry Lindamood, Ryan Deatherage, and Stanley Wilbanks filed a Motion

to Dismiss. (Doc. No. 81). Plaintiff did not file a response. The Magistrate Judge found that

the Complaint did not identify any actions or omissions by Lindamood or Deatherage that

caused Plaintiff harm and recommended dismissal of the claims against them. The Magistrate

Judge found that Plaintiff stated a plausible claim that Defendant Wilbanks acted with

deliberate indifference when he failed to have the cells cleaned for mold and fungi and

recommended denying the motion to dismiss the claim against Defendant Wilbanks.




1
       The facts are as stated in the Amended Complaint. (Doc. No. 77).

                                                2
    Case 1:18-cv-00010 Document 95 Filed 09/14/20 Page 2 of 5 PageID #: 378
        Defendant Wilbanks filed objections to the recommendation that the claims against him

be allowed to proceed. Wilbanks argues that the claims against him should be dismissed

because Plaintiff did not specifically allege that Wilbanks “actually perceived harm to Plaintiff

if he failed to clean Plaintiff’s cell.” Wilbanks argues, “Plaintiff make no allegation whatsoever

that Defendant Wilbanks actually perceived that the conditions of Plaintiff’s cell would place

Plaintiff’s health at an excessive risk of harm and then deliberately disregarded that risk.”

                                 II.     STANDARD OF REVIEW

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de

novo any portion of a report and recommendation to which a specific objection is made. United

States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are

insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009). Thus, “only

those specific objections to the magistrate’s report made to the district court will be preserved

for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373

(6th Cir. 1987)). In conducting the review, the court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C).

        In deciding a motion to dismiss under Rule 12(b)(6), a court must take all the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion

to dismiss, a complaint must contain sufficient factual allegations, accepted as true, to state a

claim for relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads facts that allow the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the complaint

in the light most favorable to the plaintiff, accepts its allegations as true, and draws all


                                                  3
   Case 1:18-cv-00010 Document 95 Filed 09/14/20 Page 3 of 5 PageID #: 379
reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). Because Plaintiff proceeds pro se, the Court construes his filings “liberally” and

holds his complaint “to less stringent standards than formal pleadings drafted by lawyers[.]”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                       III.    ANALYSIS

        Plaintiff alleges violations of his Eight Amendment rights pursuant to 42 U.S.C. § 1983.

The claim as it related to Defendant Wilbanks is that Wilbanks was deliberately indifferent to

a substantial risk of harm to Plaintiff presented by the infestation of mold and fungi in his cell.

The Eight Amendment imposes an obligation to provide prisoners with, among other things,

reasonable shelter, sanitation, and medical care to guarantee prisoner safety. Farmer v.

Brennan, 511 U.S. 825, 832 (1994). A claim that prison officials have failed to meet this

obligation requires: (1) a “sufficiently serious” deprivation and (2) “deliberate indifference to

inmate health or safety” on the part of a prison official. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 352 (6th Cir. 2001) (citing Farmer, 511 U.S. at 834). To prevail on a claim of deliberate

indifference, a plaintiff must demonstrate that the defendant: (1) had actual knowledge of facts

from which the inference could be drawn that a risk of substantial harm existed; and (2) actually

drew the inference. Taylor v. Little, 58 F. App’x 66, 67 (6th Cir. 2003) (citing Farmer, 511

U.S. at 837).

        Wilbanks does not contend that the mold infestation in Plaintiff’s cell could not be

sufficiently serious or that Plaintiff’s allegations fail to raise a plausible inference that he knew

of the presence of mold or that the mold should be removed. He contends, however, that

Plaintiff failed to specifically allege that Wilbanks knew the mold in Plaintiff’s cell would place

Plaintiff’s health at an excessive risk of harm and then deliberately disregarded that risk.


                                                 4
   Case 1:18-cv-00010 Document 95 Filed 09/14/20 Page 4 of 5 PageID #: 380
Wilbanks argues the allegations do not support even a “plausible theory” that Wilbanks

understood not cleaning the cell would harm Plaintiff.

        The Court disagrees. Plaintiff alleges that a health professional, Nurse Rick Plunk,

spoke to Wilbanks and that Wilbanks indicated he would have the cell cleaned for mold and

fungi. The fact that the conversation about cleaning the cell involved a health professional

raises a plausible inference that Wilbanks knew the mold posed a risk to Plaintiff’s health. At

this stage in the litigation, particularly considering Plaintiff’s pro se status, Plaintiff has stated

a plausible claim that Wilbanks was deliberately indifferent to his health or safety in violation

of the Eighth Amendment.

                                     IV.     CONCLUSION

        For the reasons stated above, Defendant Stanley Wilbanks’s Objections to the Report

and Recommendation are OVERRULED and the Report and Recommendation (Doc. No. 93)

is ADOPTED. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 81) is GRANTED, as

to the claims against Cherry Lindamood and Ryan Deatherage, and DENIED, as to the claims

against Defendant Stanley Wilbanks.

        It is so ORDERED.



                                                        _______________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                  5
   Case 1:18-cv-00010 Document 95 Filed 09/14/20 Page 5 of 5 PageID #: 381
